Exhibit 10.2

 

[g169411kii001.jpg]

 

July 7, 2014

 

By Hand
Joseph C. Radziewicz

 

Re:   Amendment of Retention Bonus Letter Agreement

 

Dear Joe:

 

As you know, we have provided you with an opportunity to earn a retention bonus
pursuant to that certain letter agreement dated July 18, 2013 (the “Existing
Letter Agreement”).  Capitalized terms used herein shall have the meaning
ascribed to such terms in the Existing Letter Agreement.

 

As we continue evaluating strategic alternatives, we are pleased to extend the
Outside Date of your Existing Letter Agreement from June 30, 2014 to
December 31, 2014.  As a result, you will be entitled to receive the Retention
Bonus if a Closing occurs by December 31, 2014 so long as you remain employed by
the Company on the date of Closing; provided however, in the event of a Covered
Termination, you shall also be entitled to receive the Retention Bonus as if you
were employed on such date.  But, please note that since none of the Quarterly
Financial Targets were achieved, you are not due any Retention Bonus based upon
the Company’s financial performance.

 

In addition, please note that the Existing Letter Agreement is hereby further
amended so that you are not eligible for a Retention Bonus in the event that the
stockholders of the Company approve a plan of complete liquidation or
dissolution.  Accordingly, the following words, “the stockholders of the Company
approve a plan of complete liquidation or dissolution of the Company or” are
hereby deleted from subsection (iv) of the definition of Change in Control.

 

Except as set forth above, the Existing Letter Agreement shall continue in full
force and effect. We look forward to your continued employment with us.

 

 

Very truly yours,

 

 

 

 

 

By:

/s/ Robert S. Yorgensen

 

 

Name: Robert S. Yorgensen

 

 

Title: President and CEO

 

 

 

 

Agreed to and accepted:

 

 

 

 

 

/s/Joseph Radziewicz

 

Joseph C. Radziewicz

 

 

--------------------------------------------------------------------------------